[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-16548                   MAY 18, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________               CLERK


                   D. C. Docket No. 04-00076-CV-JTC-3

CHARLES A. PINSON, JR.,


                                                            Plaintiff-Appellant,

                                   versus

DONALD RUMSFELD, Secretary of the Department of Defense,
FRANCIS J. HARVEY, Secretary of the Department of the Army,
BILL R. WAGONER,
JERRY PORTER,
CHARLIE L. CORNETT, et al.,


                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (May 18, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Charles A. Pinson, Jr., (“Pinson”), proceeding pro se, appeals the district

court’s dismissal of his suit alleging discrimination and other constitutional

violations. The district court did not abuse its discretion in finding that Pinson’s

claims of discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq. (“Title VII”), were filed in the improper venue and that the

interests of justice did not warrant a transfer to another district. The district court

also did not err in finding that Pinson’s claims of civil rights violations under 42

U.S.C. § 1985 and constitutional claims regarding his federal employment were

precluded and that Pinson failed to establish that the court had personal jurisdiction

over the individual defendants named in his First Amendment claims. We

AFFIRM.

                                 I. BACKGROUND

      On 19 July 2004, Pinson filed a pro se complaint, naming four defendants:

(1) Donald Rumsfeld, Secretary of the Department of Defense (“DOD”); (2)

William Cohen, former Secretary of the DOD; (3) Louis Caldera, Secretary of the

Department of the Army (“DA”); and (4) Leslie Brownlee, acting Secretary of the

DA. The complaint was filed on a “Title VII Complaint” form but a handwritten

note at the top of the first page indicates that it was “not primarily a Title VII case”

but was primarily filed to address violations of 42 U.S.C. § 1985, and the First,



                                            2
Fourth, Fifth, and Fourteenth Amendments to the United States Constitution. R1-3

at 1. Pinson stated that the defendants discriminated against him because of his

race, religion, gender, and his mixed-race marriage by failing to promote him and

terminating his employment. Id. at 2. He did not allege any facts regarding the

district court’s personal jurisdiction over the defendants or that they were Georgia

residents. Simultaneously with his complaint, Pinson filed an “amendment” and a

document entitled “Initial Disclosure” with appendix; in both the amendment and

the disclosure, he incorporated additional arguments. Id. at 3; R1-4. In the

amendment, he claimed that he was unlawfully dismissed from employment based

on the pretextual reason that he was unable to hold a security clearance. R1-3,

Amendment at 1. He asserted that various military personnel and other

government officials unlawfully denied him a security clearance and discriminated

against him in his performance reviews because of his race, gender, and marital

status; confiscated his copyrighted property; and refused to hire him for many

positions for which he was qualified. R1-3, Amendment at 1-4, 8-15. He alleged

that his supervisors discriminated against him by requesting that he marry a

Filipino woman. Id. at 5-6.

      In the “Initial Disclosure,” he claimed that the defendants: (1) violated the

First Amendment by classifying portions of his EEO complaint; (2) violated the



                                          3
Fifth Amendment by denying him access to the courts; (3) violated the Fourth

Amendment by seizing his computer and his copyrighted documents; (4) violated

42 U.S.C. § 1985 and the Fifth Amendment by conspiring to alter a document in

order to show that he had disobeyed the orders of his superior, which caused the

suspension of his security clearance; (5) violated § 1985 and the Fourteenth

Amendment by conspiring to pressure him to marry a Filipino woman; (6) violated

§ 1985, Title VII, and the First, Fourth, Fifth, and Fourteenth Amendments by

conspiring to revoke his security clearance, via coded messages; (7) violated §

1985 by conspiring to discriminate against him by refusing to hire him and by

giving him inaccurate performance evaluations; (8) conspired under § 1985 and

violated his Fifth and Fourteenth Amendment rights by sabotaging his military

intelligence project when he refused to marry one of the defendant’s Jewish

daughter; and (9) violated his First Amendment rights by refusing to conduct a pre-

publication review of his book, entitled Depraved Indifference. Id. at 2-8.

      Pinson was granted leave to amend his complaint to add additional

defendants. R1-10 at 1-2. He subsequently amended his complaint, adding as

defendants Bill R. Wagoner, Jerry Porter, Charlie L. Cornett, George W. Reyes,

Paul J. Mason, Maria R. DiMarco, Dean P. Quain, Thomas D. Dale, Alita A. Farr,




                                          4
and Robert Lasky. R1-14.1 Pinson alleged no facts regarding the district court’s

personal jurisdiction over these defendants and did not allege that defendants were

Georgia residents.

       The original defendants2 moved to dismiss, arguing first that Pinson’s Title

VII claims should be dismissed for improper venue under Title VII and that the

interests of justice did not warrant a transfer of Pinson’s Title VII claims to another

judicial district, because Pinson had waived his right to pursue any discrimination

and retaliation claims in the Northern District of Georgia by appealing the Merit

System Protection Board’s (“MSPB’s”) adverse ruling in his case to the Federal

Circuit. They also alleged that, to the extent Pinson sought to sue the defendants in

their official capacities, his claims were barred by the doctrine of sovereign

immunity. To the extent Pinson sought to sue the defendants in their individual

capacities, the defendants claimed that Pinson had failed to plead an action

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,


       1
          Pinson’s claims against the original defendants and the newly-named defendants were
identical. The same analysis thus applies to his claims against all of the named defendants.
       2
         The motion to dismiss was filed on behalf of Rumsfeld, Cohen, Caldera, and Dr. Francis
J. Harvey, the acting Secretary of the Department of the Army. R1-19, Memorandum at 1, n.1; 2
at n.2. At that time, the defendants named in the amended complaint had not been served with the
complaint. Id. After the magistrate judge recommended dismissal of Pinson’s suit in its entirety,
the remaining defendants moved to dismiss the complaint, incorporating by reference the other
defendants’ motion to dismiss and the magistrate judge’s report and recommendation. R16-73 at
1-2. The district court granted both sets of defendants’ motions to dismiss all of Pinson’s claims.
R16-76 at 2.

                                                5
403 U.S. 388, 91 S. Ct. 1999 (1971), and that any potential Bivens claims that

Pinson could bring were precluded by the comprehensive statutory scheme set

forth in the Civil Service Reform Act of 1978 (“CSRA”), 5 U.S.C. § 1101, et seq.

The defendants further noted that, because security clearance issues are not

reviewable by the judiciary, to the extent Pinson alleged that the defendants

violated § 1985 by denying him security clearance, his complaint failed to state a

claim. The defendants argued that Pinson’s other § 1985 claims were pre-empted

by Title VII and the CSRA and that Pinson had not established that the district

court had personal jurisdiction over certain defendants.

      As an exhibit, the defendants attached the “Statement Concerning

Discrimination” that Pinson had submitted with his appeal of the MPSB’s decision

to the Federal Circuit and cited Pinson v. Department of the Army, No. 99-3407,

2000 WL 565517, at *1 (Fed. Cir. May 10, 2000) (per curiam) (stating that

“Pinson waived any claim of discrimination when he submitted his Statement

Concerning Discrimination pursuant to Federal Circuit Rule 15(c).”). R1-19 at 8;

Id., Exh. A. On the form, Pinson had checked the box indicating that “[n]o claim

of discrimination by reason of race, sex, age, national origin, or handicapped

condition” would be raised in his appeal. Id., Exh A at 1.

      Pinson filed several responses to the defendants’ motion to dismiss, which



                                          6
were stricken because of their excessive length and non-compliance with court

rules. Pinson submitted multiple volumes of his personal copies of his

employment records and, in his remaining response to the defendants’ motion to

dismiss, Pinson argued that the district court was the proper venue for his claims

because he had submitted his employment records to the Northern District of

Georgia. R3-34, Memorandum at 6; see also volumes R4-R9. Pinson further

argued that he did not waive his right to pursue his discrimination claims by

appealing the MSPB decision to the Federal Circuit, because “the MSPB decision

was based on Fraud” and various constitutional violations, and the Federal Circuit

decision only pertained to the narrow issue of the revocation of his security

clearance and not his allegations of discrimination and retaliation. R1-34,

Memorandum at 1, 3-4, 12. He argued that the MSPB did not have jurisdiction to

hear his constitutional and civil rights claims and that, because the MSPB and the

Federal Circuit had refused to adjudicate his constitutional and civil rights claims,

the defendants could not raise any Bivens “hurdles” at this point. Id. at 7.

      As to sovereign immunity, Pinson alleged that sovereign immunity was

waived with respect to his claims because the “EEOC issued . . . three ‘Final

Decisions’ that granted [him] the ‘Right to File a Civil Action.’” Id. at 2; see also

id. at 19-20. Pinson argued that personal jurisdiction over the defendants was



                                           7
proper under the Georgia Long-Arm Statute, O.C.G.A. § 9-10-91, because the

DOD and the DA both maintained military bases and transacted business within

Georgia. Pinson stated that the defendants “were acting outside of their official

capacity” in violating his rights, and, thus, he claimed, he could proceed with a

Bivens action.

      The magistrate judge recommended dismissal of Pinson’s complaint. R13-

63 at 21. First, with respect to Pinson’s Title VII claims, the magistrate judge

noted that Pinson was not employed by the Army in Georgia and that Pinson had

not met his burden to show that his employment records regarding the alleged

adverse actions were maintained in Georgia or that, but for the alleged unlawful

employment practices, he would have worked for the Army in Georgia. The

magistrate judge further noted that Pinson’s personal copy of his employment

records, which he claimed he maintained in Georgia, did not satisfy Title VII’s

venue provision requiring that the employment records be officially maintained

and administered by the employer in the district. To the extent Pinson argued that

the appropriate venue should not be dictated by his Title VII claims, but by his

constitutional and civil rights claims, the magistrate judge concluded that the

statutory language of Title VII indicated that the districts detailed in the statute

were intended to be the exclusive venues for Title VII claims.



                                            8
      The magistrate judge further concluded that, under 28 U.S.C. § 1406(a), it

would not be in the interests of justice to transfer Pinson’s Title VII claims to a

proper forum, because Pinson waived his right to pursue his Title VII claims in any

district court by appealing the MSPB’s decision to the Federal Circuit and

affirmatively indicating on the “Statement Concerning Discrimination” that he did

not seek to pursue any discrimination claims. The magistrate judge rejected

Pinson’s argument that the district court should hear his claims because the Federal

Circuit did not address them, as the Federal Circuit did not have the jurisdiction to

entertain his discrimination claims, and Pinson waived any such claims by

appealing to that court. Moreover, the magistrate judge determined that the

interests of justice did not warrant a transfer of Pinson’s claims because the

adverse employment action he challenges--the revocation of his security clearance-

-is non-justiciable. Finally, the magistrate judge noted that Pinson had failed to

state a claim because Title VII does not protect against discrimination based solely

on marital status. Thus, the magistrate judge recommended the dismissal of

Pinson’s Title VII claims. Id. at 13.

      With regard to Pinson’s § 1985 claims, the magistrate judge concluded that,

to the extent Pinson sought to sue the defendants in their official capacities, the

doctrine of sovereign immunity applied, and the United States was immune from



                                           9
suit absent an express, unequivocal waiver of immunity. To the extent Pinson

sought to bring the § 1985 claims against the defendants in their individual

capacities, the magistrate judge concluded that, although Bivens permits suits

seeking money damages from federal officers acting in their individual capacities,

the CSRA offers an alternative mechanism for resolving Pinson’s claims and

preempts job-related Bivens actions by federal employees. Thus, the magistrate

judge recommended the dismissal of all of Pinson’s § 1985 claims. Id. at 16-17.

      With regard to Pinson’s constitutional claims, the magistrate judge first

recommended the dismissal of Pinson’s Fourteenth Amendment claim, because the

Fourteenth Amendment protects against certain actions by the states and does not

apply to the federal government or its agencies. As to Pinson’s First, Fourth, and

Fifth Amendment claims, the magistrate judge noted that the defendants had not

expressly waived their sovereign immunity, and, thus, the claims against the

defendants in their official capacities should be dismissed. Moreover, to the extent

Pinson’s constitutional claims against the defendants in their individual capacities

arose out of his federal employment, the magistrate judge concluded the claims

were precluded by the CSRA. Finally, the magistrate judge noted that Pinson’s

First Amendment claim against the defendants in their individual capacities

pertained to events that occurred after his termination from the Army, and, thus,



                                          10
was not preempted by the CSRA. Nevertheless, the magistrate judge determined,

the First Amendment claim should be dismissed because: (1) Pinson had not

alleged facts demonstrating that any of the defendants were personally involved in

the pre-publication review of his book; (2) Pinson had not established personal

jurisdiction over the individual defendants in their individual capacities; and (3)

Pinson had not properly served the defendants with his complaint. Id. at 21.

         After considering Pinson’s objections to the magistrate’s report and

recommendation, the district court adopted the report and recommendation and

issued a judgment dismissing the action in its entirety. R16-76, 77. The district

court denied Pinson’s motion for reconsideration and Pinson timely appealed that

order.

                                   II. DISCUSSION

A. Pinson’s Title VII Claims

         1. Improper venue

         On appeal, Pinson asserts that the district court erred and committed

manifest injustice by concluding that his employment records were not maintained

in the state of Georgia. He notes, for the first time on appeal, that one document

within his employment records was forwarded to a Georgia address, which shows

that his files were maintained in Georgia. Moreover, he alleges, even if the district



                                            11
court was not the proper forum for his Title VII claim, his constitutional and civil

rights claims should not be preempted by Title VII venue concerns. He also

maintains that venue can be established in Georgia under 28 U.S.C. § 1391, the

general federal venue statute.

      We review the dismissal of a lawsuit for improper venue for abuse of

discretion. Home Ins. Co. v. Thomas Indus., Inc., 896 F.2d 1352, 1355 (11th Cir.

1990). Title VII’s venue provision states, in relevant part, that the appropriate

venue for Title VII claims is:

      any judicial district in the State in which the unlawful employment
      practice is alleged to have been committed, in the judicial district in
      which the employment records relevant to such practice are
      maintained and administered, or in the judicial district in which the
      aggrieved person would have worked but for the alleged unlawful
      employment practice, but if the respondent is not found within any
      such district, such an action may be brought within the judicial district
      in which the respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3). The venue provisions of § 2000e-5(f)(3) were intended

to be the exclusive venue provisions for Title VII employment discrimination

actions and that the more general provisions of § 1391 are not controlling in such

cases. Stebbins v. State Farm Mut. Auto. Ins. Co., 413 F.2d 1100, 1102-03 (D.C.

Cir. 1969) (per curiam). The plaintiff has the burden of showing that venue in the

forum is proper. See Home Ins. Co., 896 F.2d at 1355.

      In this case, the district court did not abuse its discretion by determining that

                                          12
Pinson’s claims were filed in an improper venue. Pinson did not introduce any

evidence demonstrating, and, thus, did not meet his burden to establish, that the

Northern District of Georgia was the location where his personnel records were

maintained by an official custodian, where the alleged adverse employment actions

occurred, or where he would have worked, but for an unlawful employment

practice. Although Pinson argues that he maintained his personnel records in

Georgia, Pinson’s records are not officially administered here, for purposes of Title

VII’s venue provisions, § 2000e-5(f)(3). Moreover, because Title VII claims are

governed by § 2000e-5(f)(3), and these venue provisions set forth the exclusive

venues for Title VII claims, the proper venue for Pinson’s other claims is irrelevant

to this inquiry.

       2. Interests of justice

       Pinson argues on appeal that he did not waive his right to pursue his Title

VII claims in the district court by appealing the MSPB’s decision to the Federal

Circuit. He alleges that he did not check the section of the “Statement Concerning

Discrimination” indicating that he waived his discrimination claims. He contends

that the MSPB expressly waived its jurisdiction to hear his discrimination claims,

and, thus, he could not have waived the claims by appealing the MSPB’s decision.

Pinson maintains that not all Title VII claims related to security clearance



                                          13
revocation are non-justiciable. He also argues that, because the Federal Circuit did

not have subject-matter jurisdiction to hear his discrimination claims, he should be

permitted to bring his suit before the district court and that he did not intend to

waive his discrimination claims by indicating on his “Statement Concerning

Discrimination” that he had no such claims.

       “[T]he decision whether to transfer a case is left to the sound discretion of

the district court and is reviewable only for an abuse of that discretion.” Roofing

& Sheet Metal Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 985 (11th

Cir. 1982). Under § 1406(a), “[t]he district court of a district in which is filed a

case laying venue in the wrong . . . district shall dismiss, or if it be in the interest of

justice, transfer such case to any district . . . in which it could have been brought.”

28 U.S.C. § 1406(a). We have found such transfers required only in the limited

situation when a party was directed by a government official to file in the incorrect

court and the case was time-barred by the time it was dismissed. ITT Base Servs.

v. Hickson, 155 F.3d 1272, 1276 (11th Cir. 1998); Slatick v. Director, OWCP, U.S.

Dept. of Labor, 698 F.2d 433, 434 (11th Cir. 1983) (per curiam).

       Generally, a federal employee seeking review of certain specified adverse

employment actions, or those employment actions in conjunction with his

discrimination claims, must proceed under the rules and regulations enacted



                                            14
pursuant to the CSRA. See Doyal v. Marsh, 777 F.2d 1526, 1535-36 (11th Cir.

1985); McAdams v. Reno, 64 F.3d 1137, 1141-42 (8th Cir. 1995); 5 U.S.C. §§

7701(a), 7702(a)(1). The CSRA provides for the creation of the MSPB, an

“independent, quasi-judicial federal administrative agency established to review

civil service decisions.” McAdams, 64 F.3d at 1141; see 5 U.S.C. § 1204.

      The MSPB has jurisdiction to entertain specific adverse employment actions

affecting federal employees, including demotions, suspensions, and terminations.

See Chappell v. Chao, 388 F.3d 1373, 1375 (11th Cir. 2004) (citing 5 U.S.C. §

7512). A federal employee who is terminated and also alleges discrimination in

violation of Title VII presents a “mixed case” that may be appealed directly to the

MSPB. Id.; see 5 U.S.C. § 7702(a)(1)(A) and (B)(i). “Although the MSPB does

not have jurisdiction over discrimination claims that are not related to adverse

actions, it can entertain appeals in ‘mixed cases,’ where an employee alleges a Title

VII violation in relation to one of the specified adverse employment actions.”

Chappell, 388 F.3d at 1375.

      Once the MSPB enters its final order with respect to a mixed case, the

federal employee is advised that he can (1) waive the discrimination claims and file

a petition for review of the adverse employment action in the Federal Circuit; (2)

obtain additional administrative review of his discrimination claims in the EEOC;



                                          15
or (3) file a complaint in an appropriate district court raising both his

discrimination and adverse employment claims. 5 U.S.C. §§ 7702(a)(3), 7703(a)

and (b). If the employee elects to file a petition for review in the Federal Circuit,

he must complete a “Statement Concerning Discrimination,” pursuant to Fed. Cir.

Loc. R. 15(c). Local Rule 15(c) sets forth the contents of the form that the

petitioner must complete, including an acknowledgment that he either abandons

any claims of discrimination or that such claims are not among those for which he

is seeking review. Fed. Cir. Loc. R. 15(c)(1)(A)(i), (ii); see R1-19 at 8, Exh. A. In

Chappel, we explained that

      a federal employee who wants to preserve both discrimination and
      non-discrimination claims after a final order from the MSPB must do
      so by bringing all his related claims in federal district court. . . . [A]n
      employee who chooses to appeal an adverse action to the Federal
      Circuit waives his right to pursue not only any discrimination claims
      he waived before the MSPB, but also any other discrimination claims
      arising out of the same facts.

388 F.3d at 1378.

      In this case, the district court did not abuse its discretion in concluding,

under 28 U.S.C. § 1406(a), that the interests of justice did not warrant the transfer

of Pinson’s claims to another judicial district. It is undisputed that Pinson appealed

the MSPB’s adverse decision to the Federal Circuit. By electing to appeal the

decision to the Federal Circuit, Pinson waived his ability to pursue the



                                           16
discrimination claims he raised before the MSPB and any other discrimination

claims arising from the same facts to any federal district court. See Chappell, 388

F.3d at 1378. Because there is no federal district court in which Pinson could bring

his Title VII claims, the district court did not err in determining that the interests of

justice did not warrant a transfer of the suit to another judicial district.

B. Pinson’s 42 U.S.C. § 1985 Claims

       Pinson states that his § 1985 claims are premised on the defendants’

violations, acting in their individual capacities, of his First, Fourth, Fifth, and

Fourteenth Amendment rights. He maintains that Title VII does not preempt his §

1985 claim, and alleges that they cannot claim sovereign immunity because the

majority of the defendants were acting outside of their official capacities at one

time or another. He also argues that he satisfied any sovereign immunity concerns

when he received right-to-sue letters from the EEOC.

       We review the district court’s grant of a motion to dismiss de novo,

accepting all allegations in the complaint as true. Kyle K. v. Chapman, 208 F.3d

940, 942 (11th Cir. 2000). A district court may dismiss a complaint for failure to

state a claim only when it appears beyond a doubt that a pro se litigant can prove

no set of facts that would entitle him to relief. See Leal v. Georgia Dep’t of Corr.,

254 F.3d 1276, 1280 (11th Cir. 2001) (per curiam) (citation omitted).



                                            17
      The elements of a § 1985 action are:

      (1) a conspiracy; (2) for the purpose of depriving, either directly or
      indirectly, any person or class of persons of the equal protection of the
      laws, or of equal privileges and immunities under the laws; and (3) an
      act in furtherance of the conspiracy; (4) whereby a person is either
      injured in his person or property or deprived of any right or privilege
      of a citizen of the United States.

Park v. City of Atlanta, 120 F.3d 1157, 1161 (11th Cir. 1997) (per curiam). A

cause of action under § 1985 “may not be invoked to redress violations of Title

VII.” See Great Am. Fed. Savings & Loan Assoc. v. Novotny, 442 U.S. 366, 378,

99 S. Ct. 2345, 2352 (1979). The exclusive judicial remedy for a discrimination

claim in federal employment falls under Title VII. Brown v. Gen. Servs. Admin.,

425 U.S. 820, 823, 835, 96 S. Ct. 1961, 1963, 1969 (1976).

      In some instances, a plaintiff may seek money damages from a federal

officer acting in his or her individual capacity by bringing a Bivens action. Bivens,

403 U.S. at 397, 91 S. Ct . at 2005. “A Bivens action is only permitted where 1)

the petitioner has no alternative means of obtaining redress, and 2) there are no

‘special factors counseling hesitation.’” Stephens v. Department of Health &

Human Servs., 901 F.2d 1571, 1577 (11th Cir. 1990) (quoting Bivens, 403 U.S. at

396-97, 91 S. Ct. at 2005). We have also “recognized that the comprehensive

statutory scheme established by Congress relating to federal employment (CSRA)

precludes the maintenance of job-related Bivens actions by federal employees.”

                                          18
Id.

       As an initial matter, Pinson states on appeal that he only seeks to sue the

defendants for their violations of § 1985 in their individual capacities. Because

Pinson did not challenge the district court’s determination that the doctrine of

sovereign immunity precluded his § 1985 claims against the defendants in their

official capacities, he has abandoned his claim as to that issue. See Access Now,

Inc. v. Southwest Airlines, Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law

is by now well settled . . . that a legal claim or argument that has not been briefed

before the court is deemed abandoned and its merits will not be addressed.”).

       Moreover, the district court properly dismissed Pinson’s § 1985 claims

against the defendants in their individual capacities. By attempting to sue federal

officials in their individual capacities, Pinson seeks to bring a Bivens action. All

of the § 1985 claims Pinson details in his complaint relate to his federal

employment. See R1-3; R1-4 at 2-8. The CSRA provides a comprehensive

statutory scheme for addressing Pinson’s employment-related § 1985 claims, and

the CSRA precludes employment-related Bivens actions by federal employees.

Thus, the district court did not err in dismissing Pinson’s § 1985 complaint for

failure to state a claim.

C. Pinson’s Constitutional Claims Against the Defendants in their Individual
   Capacities

                                           19
       Pinson argues that he did not need to satisfy Georgia’s long-arm statute to

establish the district court’s personal jurisdiction over the defendants, because he

was constitutionally only required to show that the defendants have requisite

minimum contacts with the United States rather than the forum state. He explains,

in great detail, why he did not properly serve the defendants with the complaint

within the 120 days required by Federal Rule of Civil Procedure 4(m) but then also

states that he did timely serve them. He contends that his constitutional rights

cannot be preempted by Title VII and that sovereign immunity should not preclude

his suit because the defendants acted outside of their official capacity in violating

his rights.

       The Supreme Court has held that a federal employee cannot maintain a cause

of action against his supervisor for violations of his First Amendment rights,

because such a claim is governed by CSRA procedural and substantive

administrative provisions which establish effective remedies for constitutional

violations by the government. Bush v. Lucas, 462 U.S. 367, 368, 385-86, 388-90,

103 S. Ct. 2404, 2406, 2415, 2417 (1983); see also Wells v. Federal Aviation

Admin., 755 F.2d 804, 809-10 (11th Cir.1985) (applying same analysis in the

context of a Fifth Amendment due process challenge); see also Gleason v.

Malcom, 718 F.2d 1044, 1048 (11th Cir.1983) (per curiam) (applying same



                                          20
analysis in the context of First, Fourth, and Fifth Amendment claims).

      We review the district court’s determination that it lacked personal

jurisdiction over a party de novo. Cable/Home Commc’n Corp. v. Network Prods.,

Inc., 902 F.2d 829, 855 (11th Cir. 1990). “When the district court does not

conduct a discretionary evidentiary hearing on a motion to dismiss for lack of

personal jurisdiction, the plaintiff must establish a prima facie case of personal

jurisdiction over the nonresident defendant.” Id. Determining personal

jurisdiction is a two-step inquiry. Id. First, the court must determine whether the

long-arm statute of the forum state permits the exercise of jurisdiction. Id. If the

answer is yes, the court must then determine whether the exercise of jurisdiction

satisfies the Due Process Clause of the Fourteenth Amendment. Id.

      The Georgia Long Arm Statue allows Georgia courts to exercise personal

jurisdiction over a nonresident if the defendant:

      (1) Transacts any business within th[e] state;

      (2) Commits a tortious act or omission within th[e] state, except as to
      a cause of action for defamation of character arising from the act;

      (3) Commits a tortious injury in th[e] state caused by an act or
      omission outside th[e] state if the tort-feasor regularly does or solicits
      business, or engages in any other persistent course of conduct, or
      derives substantial revenue from goods used or consumed or services
      rendered in th[e] state; or

      (4) Owns, uses, or possesses any real property situated within th[e]

                                          21
      state.

O.C.G.A. § 9-10-91.

      Pinson has abandoned his constitutional claims against the defendants in

their official capacities, because he admits on appeal that the defendants were

acting outside of their official capacities when they allegedly violated his

constitutional rights, and he offers no argument with regard to the defendants’

culpability in their official capacities. See also Access Now, Inc., 385 F.3d at

1330. Because Pinson alleges that the defendants acting in their individual

capacities violated his constitutional rights, he is attempting to raise a Bivens

claim. Pinson, however, is precluded from maintaining a Bivens action against the

defendants for the alleged violations of his First, Fourth, and Fifth Amendment

rights that stemmed from his employment with the federal government because of

the comprehensive statutory scheme related to federal employment, the CSRA.

See Stephens, 901 F.2d at 1577. Further, the district court correctly determined

that Pinson’s Fourteenth Amendment claims should be dismissed, because the

Fourteenth Amendment applies only to states and state actors, not the federal

government. See U.S. Const. amend. XIV, § 1 (providing that “No State shall . . .

deny to any person within its jurisdiction the equal protection of the laws.”).

      Pinson’s remaining First Amendment claim against the defendants in their



                                           22
individual capacities concerns the defendants’ refusal to conduct a pre-publication

review of his book and it arose after Pinson’s federal employment was terminated.

With regard to that claim, the district court properly determined that it lacked

personal jurisdiction over the defendants. Pinson failed to meet his burden to

establish that the district court had jurisdiction over the individual defendants. See

Cable/Home Commc. Corp., 902 F.2d at 855. Pinson misstates the test for

personal jurisdiction when he alleges that he need only show that the defendants

had minimum contacts with the United States. Although Pinson argued below that

the DOD and DA both maintain a presence in Georgia, he did not allege, and the

record does not reveal, that the district court could obtain jurisdiction over the

individual defendants via the Georgia long-arm statute. The district court did not

err in dismissing this claim for lack of personal jurisdiction.

                                 III. CONCLUSION

      Pinson appeals the dismissal of his complaint alleging violations, under Title

VII, 42 U.S.C. § 1985, and various constitutional amendments, primarily related to

his federal employment. The district court did not abuse its discretion in

determining that Pinson had filed his Title VII in the improper venue or that the

interests of justice did not warrant a transfer to another judicial district. The

district court did not err in dismissing his § 1985 claims or his constitutional claims



                                           23
arising from his employment because the CSRA precluded these claims. The

district court also did not err in dismissing Pinson’s First Amendment claim, which

did not involve his federal employment, because he did not establish that the

district court had personal jurisdiction over the individually named defendants.

The district court properly dismissed all of Pinson’s claims, and we AFFIRM.

      AFFIRMED.




                                         24